Citation Nr: 1528070	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-20 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for schizophrenia.

2.  Entitlement to an initial evaluation in excess of 40 percent for urinary incontinence.

3.  Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to May 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2010 and June 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Nashville, Tennessee currently has original jurisdiction over the Veteran's claims.  

Under 38 U.S.C.A. § 7105 (West 2014), the Board does not have jurisdiction over issues withdrawn by a veteran.  Pursuant to 38 C.F.R. § 20.204 (2014), a veteran may withdraw their appeal, or any issue therein, in a written submission to the Board.  For appeals that have already been transferred to the Board, an appeal withdrawal is effective when received by the Board.  Id. 

As noted below, the Veteran has, at various times, contacted VA to notify the administration that she is withdrawing her claims on appeal.  However, the Veteran has not withdrawn her appeal in a written submission to the Board.  Thus, the Board has jurisdiction over the claims listed above.  See Marsh v. West, 11 Vet. App. 468, 471 (1998) (noting the Board has an obligation to assess its own jurisdiction on appealed claims).  


FINDINGS OF FACT

1. The Veteran was scheduled for a December 2011 VA examination in conjunction with her claim for entitlement to an evaluation in excess of 50 percent for the service-connected schizophrenia.

2. The Veteran failed to report for the December 2011 VA examination and has not shown good cause for doing so.

3. The Veteran was scheduled for a November 2012 VA examination in conjunction with her claim for entitlement to an initial evaluation in excess of 40 percent for the service-connected urinary incontinence.

4. The Veteran failed to report for the November 2012 VA examination and has not shown good cause for doing so.

5. The Veteran was scheduled for a November 2012 VA examination in conjunction with her claim for entitlement to an initial evaluation in excess of 20 percent for the service-connected type II diabetes mellitus.
6. The Veteran failed to report for the November 2012 VA examination and has not shown good cause for doing so.

7. The Veteran was scheduled for a November 2012 VA examination in conjunction with her claim for entitlement to a total disability rating based on individual unemployability.

8. The Veteran failed to report for the November 2012 VA examination and has not shown good cause for doing so.


CONCLUSION OF LAW

The Veteran's claims are denied on the basis of her failure to report for VA medical examinations.  38 C.F.R. § 3.655(a), (b) (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO provided the required notice in a letters sent to the Veteran in August 2009 and May 2010.  These letters informed the Veteran of what evidence was required to substantiate her claims and of her and VA's respective duties for obtaining evidence.  These letters also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was scheduled for a December 2011 VA examination in conjunction with her claim for entitlement to an evaluation in excess of 50 percent for the service-connected schizophrenia.

The Veteran failed to appear for her scheduled examination in December 2011.  The electronic record contains no justifiable reason for her failure to appear for the VA examination.  The record does note that the Veteran notified the Mountain Home VA Medical Center that she was withdrawing her claim.

The Veteran was apprised of the determination that she failed to report for the examination in a statement of the case dated January 2012.

The Veteran was later scheduled for VA examinations in November 2012 in conjunction with her claims for entitlement to increased evaluations for urinary incontinence and type II diabetes mellitus and her claim for a TDIU.

The Veteran failed to appear for her scheduled examinations in November 2012.  The electronic record contains no justifiable reason for her failure to appear for these VA examinations.  The record does note that the Veteran notified the VA Medical Center that she was withdrawing her claims because "she was tired of waiting for a claim that we would never give her."
The Veteran was apprised of the determination that she failed to report for the November 2012 VA examinations in a rating decision dated April 2013.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.

Law and Regulations

The expression original claim for compensation is a term of art and is controlled by regulation.  Here, the original claim for compensation, VA FORM 21-526, was filed in May 1985.

Under 38 C.F.R. § 3.655, when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2014).  VA regulations define an "original claim" as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160(b).  We also note that section 3.655 speaks in terms of claims for compensation rather than service connection for each new disability.

Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992)).  

Original Claim for Compensation

The concept of the original claim for compensation is controlled by 38 C.F.R. § 3.160.  Here, the original claim for compensation was VA Form 21-526, received in May 1985.  There may be new claims for service connection, but there is only one original claim for compensation.  


Schizophrenia

The claim on appeal of entitlement to an evaluation in excess of 50 percent for schizophrenia is not the original claim for compensation as contemplated by the operative VA regulations.

In June 2009, the Veteran filed a claim for an increased disability rating for schizophrenia.  A rating decision dated March 2010 denied an evaluation in excess of 50 percent disabling for the Veteran's schizophrenia.  She filed a notice of disagreement with this decision in April 2010.  

Thus, as the Veteran has filed a claim in June 2009 that is not an original compensation claim, i.e., an initial claim filed on the form prescribed by VA, the current claim is not the "original claim for compensation" and cannot be decided based on the evidence of record.  See 38 C.F.R. § 3.160(b).  Rather, it falls into the other category of cases, specifically "a claim for increase" which means that the claim must be denied as a matter of law.

The record reflects that the Veteran was scheduled for a VA examination in relation to her claim in December 2011.  There is nothing in the claims file to suggest that the Veteran did not receive notification of the examination.  In fact, the record shows that the Veteran cancelled the VA examination and notified the Mountain Home VA Medical Center that she was withdrawing her claim.
The Veteran was apprised of the determination that she failed to report for the examination in a statement of the case dated January 2012.

The Board finds the Veteran received notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence.  See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Khyn v. Shinseki, 24 Vet. App. 228 (2011) (VA's established procedure for notifying claimants of VA examinations entitles it to the presumption of regularity that VA employees properly discharged their official duty to notify a veteran of a VA examination).  

The record reflects that the Veteran failed to report for the examination and failed to provide good cause for her failure to appear.  See 38 C.F.R. § 3.655 (2014).

Under 38 C.F.R. § 3.655(b), when entitlement to a benefit cannot be established without VA examination, and a claimant, without good cause, fails to report for such examination; and the examination was in conjunction with any other original claim, the claim shall be denied.  Here, a VA examination was ordered to determine entitlement to a benefit.  The Veteran was scheduled for such an examination and did not appear and has not provided good cause for her failure to report.  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b)(2014).

Urinary incontinence, 

The claim on appeal of entitlement to an initial evaluation in excess of 40 percent for the service-connected urinary incontinence is not the original claim for compensation as contemplated by the operative VA regulations.

In April 2010, the Veteran filed a claim for service connection for urinary incontinence.  A rating decision dated June 2011 granted service connection for urinary incontinence.  The Veteran filed a notice of disagreement with this decision in July 2011, contending that she should be rated at 100 percent.

Thus, as the Veteran has filed a claim in April 2010 that is not an original compensation claim, i.e., an initial claim filed on the form prescribed by VA, the current claim is not the "original claim for compensation" and cannot be decided based on the evidence of record.  See 38 C.F.R. § 3.160(b).  Rather, it falls into the other category of cases, specifically "a claim for increase" which means that the claim must be denied as a matter of law.

The record reflects that the Veteran was scheduled for a VA examination in relation to her claim in November 2012.  There is nothing in the claims file to suggest that the Veteran did not receive notification of the examination.  In fact, the record shows that the Veteran cancelled the VA examination and notified the VA Medical Center that she was withdrawing her claims because "she was tired of waiting for a claim that we would never give her."

The Veteran was apprised of the determination that she failed to report for the examination in a rating decision dated April 2013.

The Board finds the Veteran received notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence.  See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Khyn v. Shinseki, 24 Vet. App. 228 (2011) (VA's established procedure for notifying claimants of VA examinations entitles it to the presumption of regularity that VA employees properly discharged their official duty to notify a veteran of a VA examination).  

The record reflects that the Veteran failed to report for the examination and failed to provide good cause for her failure to appear.  See 38 C.F.R. § 3.655 (2014).  Here, a VA examination was ordered to determine entitlement to a benefit.  The Veteran was scheduled for such an examination and did not appear and has not provided good cause for her failure to report.  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b)(2014).

Type II diabetes mellitus

The claim on appeal of entitlement to an initial evaluation in excess of 20 percent for the service-connected type II diabetes mellitus is not the original claim for compensation as contemplated by the operative VA regulations.

In September 2009, the Veteran filed a claim for service connection for type II diabetes mellitus.  A rating decision dated June 2011 granted service connection for type II diabetes mellitus.  The Veteran filed a notice of disagreement with this decision in July 2011, contending that she should be rated at 100 percent.

Thus, as the Veteran has filed a claim in September 2009 that is not an original compensation claim, i.e., an initial claim filed on the form prescribed by VA, the current claim is not the "original claim for compensation" and cannot be decided based on the evidence of record.  See 38 C.F.R. § 3.160(b).  Rather, it falls into the other category of cases, specifically "a claim for increase" which means that the claim must be denied as a matter of law.

The record reflects that the Veteran was scheduled for a VA examination in relation to her claim in November 2012.  There is nothing in the claims file to suggest that the Veteran did not receive notification of the examination.  In fact, the record shows that the Veteran cancelled the VA examination and notified the VA Medical Center that she was withdrawing her claims because "she was tired of waiting for a claim that we would never give her."

The Veteran was apprised of the determination that she failed to report for the examination in a rating decision dated April 2013.

The Board finds the Veteran received notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence.  See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Khyn v. Shinseki, 24 Vet. App. 228 (2011) (VA's established procedure for notifying claimants of VA examinations entitles it to the presumption of regularity that VA employees properly discharged their official duty to notify a veteran of a VA examination).  

The record reflects that the Veteran failed to report for the examination and failed to provide good cause for her failure to appear.  See 38 C.F.R. § 3.655 (2014).  Here, a VA examination was ordered to determine entitlement to a benefit.  The Veteran was scheduled for such an examination and did not appear and has not provided good cause for her failure to report.  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b)(2014).

TDIU

The claim on appeal of entitlement to a total disability rating based on individual unemployability is not the original claim for compensation as contemplated by the operative VA regulations.

In June 2009, the Veteran filed a claim for entitlement to a total disability rating based on individual unemployability (TDIU).

A rating decision dated June 2011 denied entitlement to a total disability rating based on individual unemployability.  The Veteran filed a notice of disagreement with this decision in July 2011, contending that she should be rated at 100 percent.

Thus, as the Veteran has filed a claim in June 2009that is not an original compensation claim, i.e., an initial claim filed on the form prescribed by VA, the current claim is not the "original claim for compensation" and cannot be decided based on the evidence of record.  See 38 C.F.R. § 3.160(b).  Rather, it falls into the other category of cases, specifically "a claim for increase" which means that the claim must be denied as a matter of law.

The record reflects that the Veteran was scheduled for a VA examination in relation to her claim in November 2012.  The examination request from the RO to the VAMC specifically notes that the Veteran's contention of individual unemployability was to be addressed in a General Medical Examination.  There is nothing in the claims file to suggest that the Veteran did not receive notification of the examination.  In fact, the record shows that the Veteran cancelled the VA examination and notified the VA Medical Center that she was withdrawing her claims because "she was tired of waiting for a claim that we would never give her."

The Veteran was apprised of the determination that she failed to report for the examination in a rating decision dated March 2014, that was sent to the Veteran in October 2014 after she informed the RO that she had changed address.

The Board finds the Veteran received notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence.  See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Khyn v. Shinseki, 24 Vet. App. 228 (2011) (VA's established procedure for notifying claimants of VA examinations entitles it to the presumption of regularity that VA employees properly discharged their official duty to notify a veteran of a VA examination).  

The record reflects that the Veteran failed to report for the examination and failed to provide good cause for her failure to appear.  See 38 C.F.R. § 3.655 (2014).  Here, a VA examination was ordered to determine entitlement to a benefit.  The Veteran was scheduled for such an examination and did not appear and has not provided good cause for her failure to report.  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b)(2014).


ORDER

An evaluation in excess of 50 percent for schizophrenia is denied.

An evaluation in excess of 40 percent for urinary incontinence is denied.

An evaluation in excess of 20 percent for type II diabetes mellitus is denied.

A total disability rating based on individual unemployability is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


